Citation Nr: 0807922	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  06-25 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for post 
traumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 20 percent for 
bilateral hearing loss.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for dry skin of the 
hands and feet.

5.  Entitlement to a rating in excess of 10 percent for 
tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to April 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
RO in Boston, Massachusetts, which granted an increased 
rating of 20 percent for bilateral hearing loss and granted 
service connection for tinnitus, but denied service 
connection for headaches and dry skin of the hands and feet.  
The issue of an initial rating in excess of 10 percent for 
PTSD arises from a May 2006 rating decision which granted 
service connection.

The veteran testified before the undersigned at a December 
2007 hearing at the RO.  A transcript has been associated 
with the file.


FINDINGS OF FACT

1.  The veteran's service-connected PTSD has been manifested 
by occupational and social impairment due to mild or 
transient symptoms which are controlled by continuous 
medication.  

2.  The veteran's bilateral hearing loss is productive of 
Level XI hearing impairment in the right ear and Level III 
hearing impairment in the left ear.

3.  The veteran has current diagnoses of migraine headaches 
and dry skin of the hands and feet.

4.  There is no medical evidence relating the veteran's 
migraine headaches and dry skin of the hands and feet to any 
event or injury in service or any applicable presumptive 
period thereafter.

5.  The veteran has withdrawn his appeal seeking a disability 
rating in excess of 10 percent for tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation greater than 10 
percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

2.  The criteria for an evaluation greater than 20 percent 
for bilateral hearing loss are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2007).

3.  The veteran's headaches were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

4.  The veteran's dry skin of the hands and feet was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).

5.  The criteria for withdrawal of a Substantive Appeal by 
the veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to initial adjudication of the veteran's service 
connection claims, a letter dated in July 2005 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The 
veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claims.  The July 
2005 letter told him to provide any relevant evidence in his 
possession.  See Pelegrini II, at 120-121.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The U.S. Court of Appeals for Veterans Claims (Court) 
recently held that "the statutory scheme contemplates that 
once a decision awarding service connection, a disability 
rating, and an effective date has been made, § 5103(a) notice 
has served its purpose, and its application is no longer 
required because the claim has already been substantiated."  
Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this 
case, the veteran's PTSD claim was granted, a disability 
rating and effective date assigned, in a May 2006 decision of 
the RO.  VA's duty to notify under 38 U.S.C.A. § 5103(a) is 
discharged.  See Sutton v. Nicholson, 20 Vet. App. 419 
(2006).  Accordingly, the Board concludes that any error in 
failing to provide adequate pre-adjudicative notice under 38 
U.S.C.A. § 5103(a) was harmless.  

Prior to initial adjudication of the veteran's hearing loss 
claim, a letter dated in July 2005 fully satisfied the duty 
to notify provisions elements 2, 3, and 4.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187; 
Pelegrini II.  In order to satisfy the first Pelegrini II 
element for an increased-compensation claim, section 5103(a) 
compliant notice must meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, -- Vet. App. --, No. 05-0355, 2008 
WL 239951 (Jan. 30, 2008).  For the following reasons, the 
Board finds that the elements of the Vazquez-Flores test have 
either been met or that any error is not prejudicial.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-Flores.  
As such it does not take the form prescribed in that case.  
Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id., at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, at 889.  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

Prior to the initial adjudication of the claim, the RO sent 
the veteran a July 2005 letter, which requested that the 
veteran provide evidence describing how his disability had 
worsened.  In addition, the veteran was questioned about the 
effect that worsening has on his employment and daily life 
during the course of the July 2006 QTC examination performed 
in association with this claim.  The Board finds that the 
notice given, the questions directly asked and the responses 
provided by the veteran both at interview and in his own 
statements at his hearing before the undersigned show that he 
knew that the evidence needed to show that his disability had 
worsened and what impact that had on his employment and daily 
life.  As the Board finds veteran had actual knowledge of the 
requirement, any failure to provide him with adequate notice 
is not prejudicial.  See Sanders, supra.  The Board finds 
that the first criterion is satisfied.  See Vazquez-Flores.  

As to the second element, the Board notes that the veteran is 
service connected for bilateral hearing loss.  As will be 
discussed below, bilateral hearing loss is rated under 
Diagnostic Code 6100, 38 C.F.R. § 4.85.  This is the only 
Diagnostic Code to rate this disability and it is not cross 
referenced to any other Codes for the purposes of evaluation.  
See id.  The Diagnostic Code relies on a single measurement 
or test to establish a higher rating.  See id.  The veteran 
was not provided notice of this as required by Vazquez-
Flores, supra.  The Board concludes, however, that this error 
was not prejudicial.  The RO provided an opportunity to 
undergo the necessary test in July 2006 and the veteran did 
so.  Given the nature of the veteran's claim and the fact 
that the RO scheduled him for an examination in connection 
with this claim that the veteran underwent, the Board finds 
that a reasonable person would have known the general 
requirements necessary to establish a higher rating, 
including the importance of the audiological examination.  
The Board finds that any error in failure to provide Vazquez-
Flores element two notice is not prejudicial.  See Sanders, 
supra.  

As to the third element, the Board notes that the veteran was 
not provided notice that a disability rating would be 
determined by application of the ratings schedule and 
relevant Diagnostic Codes based on the extent and duration of 
the signs and symptoms of his disability and their impact on 
his employment and daily life.  See Vazquez-Flores.  The 
Board notes that the ratings schedule is the sole mechanism 
by which a veteran can be rated, excepting only referral for 
extraschedular consideration and the provisions of special 
monthly compensation.  See 38 C.F.R. Part 4.  As noted above, 
bilateral hearing loss is rated solely under Diagnostic Code 
6100, 38 C.F.R. § 4.85.  The Board also notes that the 
substance and application of Diagnostic Code 6100 have been 
recently upheld as reasonable exercises of the Secretary's 
rulemaking authority.  Martinak v. Nicholson, 21 Vet. App. 
447 (2007).  Neither the Board nor the RO may disregard the 
schedule or assign ratings apart from those authorized by the 
Secretary and both must apply the relevant provisions.  Even 
if the veteran had been provided notice that a disability 
rating would be determined by application of the ratings 
schedule and relevant Diagnostic Codes based on the extent 
and duration of the signs and symptoms of his disability and 
their impact on his employment and daily life, the substance 
of the evidence, both as submitted by the veteran and as 
developed by the RO, and the application of the ratings 
schedule to that evidence would have been identical.  As 
such, notice to the veteran that Diagnostic Code 6100 and the 
general rating schedule will be applied to the symptomatology 
of his disability has no impact on the fundamental fairness 
of the adjudication.  The Board finds that the error in the 
third element of Vazquez-Flores notice is not prejudicial.  
See Sanders, supra.  

As to the fourth element, the 2005 letter did provide notice 
of the types of evidence, both medical and lay, including 
employment records, that could be submitted in support of his 
claim.  The Board finds that the fourth element of Vazquez-
Flores is satisfied.  See id.  

In light of the foregoing, the Board finds that the 
requirements of Vazquez-Flores are met.  The Board, 
therefore, finds that the requirements of Pelegrini II are 
met and that the VA has discharged its duty to notify on the 
increased rating for hearing loss claim.  See Pelegrini II, 
supra.  

Since the RO continued the 20 percent disability rating at 
issue here for the veteran's service-connected hearing loss 
disability, and the Board has concluded that the 
preponderance of the evidence is against assigning a higher 
rating, there is no question as to an effective date to be 
assigned, and no further notice is needed.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The Board concludes an examination with opinion is not needed 
for the claims of service connection for headaches or dry 
skin because the only evidence indicating the veteran 
"suffered an event, injury or disease in service" is his 
own lay statements.  Such evidence is insufficient to trigger 
VA's duty to provide an examination.  The U.S. Court of 
Appeals for Veterans Claims has held, in circumstances 
similar to this, where the supporting evidence of record 
consists only of a lay statement, that VA is not obligated, 
pursuant to 5103A(d), to provide an appellant with a medical 
nexus opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  There is no 
reasonable possibility that a medical opinion would aid in 
substantiating the veteran's claim since it could not provide 
evidence of a past event.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).
The RO provided the veteran an appropriate VA examination in 
July 2006 for his hearing loss.  There is no objective 
evidence indicating that there has been a material change in 
the severity of the veteran's service-connected disorder 
since he was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The 2006 VA 
examination report is thorough.  The examination in this case 
is adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Increased Ratings

The veteran contends that he is entitled to a rating in 
excess of 10 percent for his PTSD and a rating in excess of 
20 percent for his bilateral hearing loss.  For the reasons 
that follow, the Board concludes that an increased rating is 
not warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 
38 C.F.R. § 4.1 (2007).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2007).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).

a. PTSD

The veteran's service-connected PTSD is evaluated as 10 
percent disabling under the General Rating Formula for Mental 
Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411.  Ratings 
are assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 38 
C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Under the provisions for rating psychiatric disorders, a 10 
percent disability rating requires evidence of the following:

Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during 
periods of significant stress, or; symptoms 
controlled by continuous medication.



A 30 percent disability rating requires:

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, or recent events).

A 50 percent disability rating requires:

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; 
near- continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting; inability to establish and maintain 
effective relationships.) 

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory 
loss for names of close relatives, own occupation, or 
own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.  

The Board notes that the evidence considered in determining 
the level of impairment under 38 C.F.R. § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, the VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including (if applicable) those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  See 
Mauerhan, supra.  Within the DSM-IV, Global Assessment 
Functioning (GAF) scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not 
determinative, a GAF score is highly probative as it relates 
directly to the veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders.  See Massey v. Brown, 7 Vet. 
App. 204, 207 (1994).  

According to DSM-IV, a score of 61-70 illustrates "[s]ome 
mild symptoms (e.g., depressed mood and mild insomnia) OR 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships."  Id.  A score of 
51-60 represents "[m]oderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning, 
(e.g., few friends, conflicts with peers or co-workers)."  
Id.  A score of 41-50 illustrates "[s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Id.  

As for GAF scores, the veteran received GAF scores of 45 at 
the April 2005 clinical screening and 60 at the July 2005 QTC 
examination.  The Board notes that the GAF score of 45 was 
offered by a Psychology Intern.  While the note was co-signed 
by a psychologist, the Board finds that the GAF score of 60 
to be more reliable as GAF scores are assigned based on 
interviews, for which the co-signer would not have attended.  
As indicated above, a GAF score of 60 is just on the milder 
end of "moderate" symptoms.  

Having reviewed the evidence of record, the Board finds that 
the veteran's PTSD is manifested by mild symptoms, which are 
controlled by continuous medication.  

At his hearing before the undersigned, the veteran argued 
that he is entitled to a higher rating because he has 
depressed mood, anxiety, panic attacks, chronic sleep 
impairment and memory loss.  The veteran also described his 
recent activities.  He had recently retired as a detective 
after thirty five years service with his local police force.  
The veteran reported that his wife had encouraged his 
retirement because many of their friends had already retired.  
The veteran indicated that just prior to the hearing, he had 
returned from two weeks in Aruba.  The veteran reported some 
loss of interest in activities, sleep impairment, an 
inability to have fun and enjoyment and depression.  

The veteran has also undergone a VA provided QTC examination 
in association with this claim.  The veteran reported 
prescriptions of amitriptylline and trazadone, though these 
had little effect.  His reported symptoms included insomnia, 
nightmares, "constant anxiety", exaggerated startle 
response, depression, loss of interest, low energy, loss of 
concentration, sadness, irritability and emotional liability.  
The examiner noted that his ability to perform daily 
functions during remission/partial remission is not impaired.  
The veteran reported that his relationships with his wife and 
children were "excellent."  Since the onset of his PTSD, 
the veteran did report major changes in his daily activities 
as he is less active, not as sociable and always irritable.  
The examiner indicated that there had been no major social 
function changes since the onset of PTSD.  

The April 2005 GAF score was provided in a clinical screening 
for PTSD.  The veteran described symptoms of depression, 
intrusive thoughts, nightmares, sleep impairment, 
irritability, agitation and anger, hypervigilance, 
exaggerated startle response and concentration problems.  He 
stated that the first Gulf War had triggered the symptoms 
originally.  During the interview, the veteran was 
appropriate in behavior and dress.  The veteran's speech was 
normal in volume, rate and tone.  He was logical and goal 
directed.  He denied hallucinations and no delusional content 
was noted. He was attentive and responsive throughout the 
session.  His affect was congruent with his mood and topic. 

The veteran began psychiatric treatment through the VA in 
June 2005.  At his hearing before the undersigned, the 
veteran reported group therapy every two weeks, sessions with 
a social worker every two to three weeks and sessions with a 
psychiatrist every three months.  The veteran's VA treatment 
records currently in the file do not provide an assessment of 
his symptoms.  The Board notes that the records reflect 
consistent participation without reference of inappropriate 
behavior or disruption.

The veteran's April 2007 Form 9 includes a statement in which 
he states that he has difficulty following directions, puts 
off completion of work, has depression, anxiety and 
irritability and memory loss.  He also states that he 
occasionally drinks heavily in order to get to sleep. 

In reviewing this evidence, the Board notes that the veteran 
does not have any of the symptoms required for a 70 or 100 
percent rating.  There is no evidence that the veteran has a 
thought disorder, is a danger to himself or others, exhibits 
inappropriate behavior or is unable, even periodically, to 
maintain his personal hygiene or appearance.  The veteran 
does not suffer from obsessional rituals, have impaired 
impulse control, continuous panic or depression such that it 
interferes with his ability to function minimally or any sort 
of disorientation to time or place.  The Board finds that the 
preponderance of the evidence is against a finding that the 
veteran's PTSD symptoms manifest at a level warranted either 
a 70 or 100 percent rating.  See 38 C.F.R. § 4.130, supra.  

The veteran has maintained a high level of social 
functioning.  He described his relationships with his wife 
and children as excellent.  The veteran may be suffering from 
a desire to isolate himself and a lack of enjoyment in 
events, but he continues to function adequately at them.  His 
recent trip to Aruba indicates that both he and his wife 
consider him sufficiently functional to leave his home.  The 
level of stress and degree of social interaction which such a 
trip requires indicates that the veteran is not as impaired 
as he perceives himself to be.  The veteran's work history 
also indicates that his PTSD is not so severe that he has 
lost significant function.  He held a position as a police 
detective, which required a great deal of interaction with 
others and coping skills.  He retired voluntarily just prior 
to the instant claim.  While the Board sympathizes with the 
veteran's complaints, the Board expects that the veteran both 
has symptoms and has some impact in his life because of those 
symptoms.  If he did not, he would not be either service 
connected or receive his current 10 percent rating.  While 
the veteran does have some of the symptoms associated with 
the 30 and 50 percent rating criteria, the Board finds that 
the veteran's PTSD is best characterized as "mild" with 
continuous medication.  As such, the criteria for a rating in 
excess of 10 percent are not met.  See 38 C.F.R. § 4.130, 
supra.  

The record contains no evidence showing the veteran entitled 
to a higher rating at any point since the effective date of 
service connection; therefore no staged ratings are 
appropriate.  See Hart, supra.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).



b. Hearing Loss

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiometric examinations 
are conducted using a controlled speech discrimination test 
together with the results of a puretone audiometry test.  The 
vertical lines in Table VI (in 38 C.F.R. § 4.85) represent 
nine categories of the percentage of discrimination based on 
the controlled speech discrimination test.  The horizontal 
columns in Table VI represent nine categories of decibel loss 
based on the pure tone audiometry test.  The numeric 
designation of impaired hearing (Levels I through XI) is 
determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage 
evaluation is 30 percent.  See 38 C.F.R. § 4.85.



On VA audiologic evaluation in July 2006, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
55
65
70
90
LEFT
45
50
40
45
55

Speech audiometry revealed speech recognition ability of 32 
percent in the right ear and of 80 percent in the left ear.

Using Table VI in 38 C.F.R. § 4.85, the puretone average and 
speech recognition score are combined to give each ear a 
numeric designation for use on Table VII to determine the 
correct disability level.  The right ear had a puretone 
average of 70 dB and a speech recognition score of 32; 
therefore the right ear received a designation of XI.  The 
left ear had a puretone average of 47.5 dB and a speech 
recognition score of 80; therefore the left ear received a 
designation of III.  The point where XI and III intersect on 
Table VII then reveals the disability level for the veteran's 
hearing loss, which in this case is a 20 percent level.  The 
veteran already receives this level of compensation.  

The regulations have two provisions for evaluating veterans 
with certain patterns of hearing impairment that cannot 
always be accurately assessed under § 4.85 because the speech 
discrimination test may not reflect the severity of 
communicative functioning that these veterans experience.  
See 64 Fed. Reg. 25203 (May 11, 1999).  38 C.F.R. § 4.86(a) 
indicates that if puretone thresholds in each of the 
specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 
55 decibels or more, an evaluation can be based either on 
Table VI or Table VIa, whichever results in a higher 
evaluation.  This provision corrects the fact that with a 55-
decibel threshold level (the level at which speech becomes 
essentially inaudible) the high level of amplification needed 
to attempt to conduct a speech discrimination test would be 
painful to most people, and speech discrimination tests may 
therefore not be possible or reliable.  See 64 Fed. Reg. 
25209 (May 11, 1999).  The veteran's right ear hearing meets 
this standard.  On Table VIA, the veteran's right ear hearing 
merits only a Level VI, which is lower than the level used to 
determine his current rating.  A higher rating is not 
warranted under this provision.  38 C.F.R. § 4.86(b) 
indicates that when the puretone threshold is 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the 
Roman numeral designation for hearing impairment will be 
chosen from either Table VI or Table VIa, whichever results 
in the higher numeral, and that numeral will then be elevated 
to the next higher Roman numeral.  This provision compensates 
for a pattern of hearing impairment that is an extreme 
handicap in the presence of any environmental noise, and a 
speech discrimination test conducted in a quiet room with 
amplification of sound does not always reflect the extent of 
impairment experienced in the ordinary environment.  Id.  
However, in this case, the audiometric results from the VA 
examination do not meet the 38 C.F.R. § 4.86(b) criteria, and 
the veteran's disability cannot be evaluated under the 
alternative rating scheme.

The record contains no evidence showing the veteran entitled 
to a higher rating at any point during the instant appeal; 
therefore no staged ratings are appropriate.  See Hart, 
supra.  

The Board finds that the 20 percent evaluation currently 
assigned adequately reflects the clinically established 
impairment experienced by the veteran.  The Board finds that 
the preponderance of the evidence is against the veteran's 
claim.  Consequently, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III. Service Connection

The veteran contends that he has headaches and dry skin of 
the hands and feet as the result of service.  For the reasons 
that follow, the Board concludes that service connection is 
not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The veteran was provided a physical examination in October 
2005.  The veteran was diagnosed with migraine headaches and 
dry skin of the hands and feet.  The Board is satisfied by 
the evidence of current diagnoses.  The Board turns to the 
element of in-service incurrence.

The Board has reviewed the veteran's service medical records 
and has found no mention of headaches, though the veteran was 
treated for chafed skin.  The veteran's report of medical 
history at his July 1965 entry to service examination 
indicates that the veteran had frequent or severe headaches.  
The accompanying physical examination report indicates that 
the veteran's neurological system was normal.  His skin was 
also found to be normal.  In March, August and October 1967, 
the veteran received treatment for chafed skin of the hands.  
There is no indication that the veteran's feet were involved.  
The veteran's remaining service records make no mention of 
either problem.  The veteran's March 1968 separation from 
service physical examination report indicates that the 
veteran had acquired two scars during service, on the chest 
and left elbow, but specifically states that no other marks 
or scars were noted.  The neurological system was reported as 
normal.

The veteran has stated that the headaches and dry skin began 
during service.  The Board acknowledges that the veteran is 
competent to give evidence about what he experienced; for 
example, he is competent to report that he experiences 
certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  He is not, however, 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
There is no indication that the veteran suffered from 
headaches in the contemporaneous medical records.  The 
neurological tests were normal at entry and separation.  The 
veteran did have some chafing of the hands, but there is no 
indication that this was a chronic condition.  He received 
three treatments and there is no indication of the condition 
returning in the remainder of his service.  

The veteran has submitted evidence establishing some history 
of his headache and dry skin problems.  A November 1996 
treatment note indicates that the veteran had a muscle 
contracture headache.  A March 1997 treatment note indicates 
that the veteran had cracking of the skin on his hands.  The 
doctor at that time noted that the veteran had first sought 
treatment from her in 1989 for the problem.  The veteran did 
not bring his claim until decades after service and the 
medical evidence presents a decades long gap between 
treatment and service.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  The Board finds that the contemporary medical 
evidence outweighs the veteran's statements.  The Board finds 
that the preponderance of the evidence is against in-service 
incurrence of either headache or dry skin disabilities.  The 
Board concludes that the claims must be denied.  See Hickson, 
supra.  

The Board has also given additional consideration on the 
claim for service connection for headaches.  Where a veteran 
served continuously for 90 days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
an organic disease of the nervous system becomes manifest to 
a degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  There is, 
however, no medical evidence to show that the veteran's 
migraine headaches were manifest to a compensable degree.  
The Board concludes that the veteran cannot benefit from the 
presumption.  See id.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claims.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

IV. Withdrawn Appeal

During the veteran's December 2007 hearing before the 
undersigned, the veteran indicated that he wished to withdraw 
his appeal as to the claim of an increased rating for 
tinnitus.  He also submitted a contemporaneous, signed 
statement to the same effect.  VA regulation provides for the 
withdrawal of an appeal to the Board by the submission of a 
written request to that effect at any time before the Board 
promulgates a final decision on the matter in question.  See 
38 C.F.R. § 20.204(b) (2007); Hanson v. Brown, 9 Vet. App. 
29, 31 (1996) (When a claim is withdrawn by a veteran, it 
ceases to exist; it is no longer pending and it is not 
viable).

As of December 2007 the Board had not yet issued a final 
decision on this case, therefore the veteran's withdrawal of 
this issue is valid.  The withdrawal of an appeal effectively 
creates a situation where there is no longer an allegation of 
error of fact or law with respect to the determination that 
had been previously appealed.  Consequently, in such an 
instance, dismissal of the appeal is appropriate.  See 38 
U.S.C.A. § 7105(d) (West 2002).

Because the veteran has clearly expressed his desire to 
terminate his appeal for these benefits, because he has done 
so in writing, and because the Board had not yet promulgated 
a decision on his appeal at the time of his request for 
withdrawal, the legal requirements for a proper withdrawal 
have been satisfied.  38 C.F.R. § 20.204(b) (2007).  
Accordingly, further action by the Board on this particular 
matter is not appropriate and the veteran's appeal should be 
dismissed.  38 U.S.C.A. § 7105(d) (West 2002).
ORDER

Entitlement to a rating in excess of 10 percent for PTSD is 
denied.

Entitlement to a rating in excess of 20 percent for bilateral 
hearing loss is denied.

Entitlement to service connection for headaches is denied.

Entitlement to service connection for dry skin of the hands 
and feet is denied.

The claim for an increased rating for tinnitus is dismissed.




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


